Citation Nr: 0021938	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  94-27 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for amputation of the right 
fifth toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from January 1956 to 
December 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for amputation of the right fifth toe.  The Board remanded 
this case in November 1997.

The Board notes that, in the November 1997 remand, the Board 
requested that the RO provide the appellant notice of the 
February 1994 denial of his claim for service connection for 
bilateral hammertoe deformity.  To date, the RO has not 
responded to the Board's request. 

REMAND

In a letter received by the Board in August 2000, the 
appellant indicated his desire for a personal hearing before 
a member of the Travel Board at the St. Petersburg, Florida, 
RO.

Accordingly, the case is again REMANDED for the following 
action:

The RO should undertake appropriate scheduling 
action for a personal hearing before a member of 
the Travel Board at the St. Petersburg, Florida, 
RO.  Notice should be sent to the appellant and to 
his representative, in accordance with applicable 
regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 2 -


